Citation Nr: 0634931	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to February 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina which 
continued a 30 percent rating for PTSD.  In November 2004 a 
Travel Board hearing was held before the undersigned.  At the 
hearing the veteran withdrew appeals seeking service 
connection for diabetes, memory loss, testicular cancer, 
hearing loss, and a skin disorder.  In March 2005, the case 
was remanded for further development.  


FINDINGS OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with disturbances of motivation and mood and 
difficulty in establishing occupational and social 
relationships; occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood is not shown.


CONCLUSION OF LAW

A 50 percent (but no higher) rating is warranted for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The April 2003 rating decision, a September 2003 
statement of the case (SOC) and supplemental SOCs from June 
2006 and August 2006 provided the text of other applicable 
regulations and explained what the evidence showed and why 
the claim was denied.  The August 2006 SOC included specific 
notice regarding the criteria for rating disabilities and 
effective dates of awards in conformance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was provided VA 
psychiatric evaluations.  He has not identified any 
additional outstanding evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

On VA examination in December 2001, the diagnoses were PTSD 
and personality disorder not otherwise specified (NOS).  The 
veteran reported difficulty falling asleep, nightmares one or 
two times a week, flashbacks about twice a month and 
intrusive thoughts.  He felt a bit anxious, easily startled 
and hypervigilant.  He was anxious in crowds and sometimes 
had trouble with his temper.  He denied any suicide attempts 
and did not have panic attacks but had difficulty holding a 
job, reporting that he had been fired five times.  He had 
most recently worked in a plastics plant for five weeks when 
his boss told him that things weren't working out and he had 
to let him go.  Prior to that he worked in a textile plant 
for ten years.  One day he brought in some bullets to give to 
a friend and was accused of bringing a weapon on the premises 
and was let go.  Mental status examination showed that mood 
was a bit tense, but affect was appropriate.  There were no 
homicidal or suicidal ideations, no delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
oriented times three and his memory both remote and recent 
was good.  Insight and judgment appeared to be adequate as 
was intellectual capacity.  The veteran stated that his 
symptoms had ruined his life and that everyone thought he was 
crazy as a bat.  He could not hold a job and people looked at 
him funny.  GAF score was 50 with serious symptoms and 
impairment in social and occupational functioning.  The 
veteran had a longstanding difficulty of establishing and 
maintaining relationships.  He could not hold jobs for 
prolonged periods of time without some sort of difficulty.  
The examiner commented that the veteran did have a 
personality disorder which rendered him more apt to develop 
an Axis I diagnosis and also rendered him less capable of 
coping with stress.  The veteran had shown some signs of 
deterioration since his last examination.     

VA outpatient treatment records from May 2002 to May 2005 
show ongoing psychiatric and psychological treatment for 
PTSD.  Symptoms included anxiety, depression, sleep 
disturbances, flashbacks, nightmares, intrusive thoughts 
about war experiences, occupational and social problems, and 
isolation.  The veteran consistently denied any homicidal or 
suicidal ideation and with the exception of a March 2003 
psychiatric visit (when he reported seeing "snakes that come 
out of the streets and feel real and seem real" and hearing 
the voices of dead people and people from the past trying to 
tell him things), he did not report any auditory or visual 
hallucinations.  GAF score ranged from 55 to 65.  At a May 
2005 psychiatric visit, mental status examination showed that 
the veteran was adequately dressed and groomed and alert and 
oriented x 3.  He appeared calm, pleasant and cooperative.  
There was no evidence of agitation or violent thoughts.  
Affect was appropriate to mood, which was depressed and the 
veteran did admit to crying spells, which happened about once 
every two weeks.  He reported flashbacks and nightmares about 
2 or 3 times per week.  He denied suicidal or homicidal ideas 
or plans.  The diagnosis was chronic PTSD with depression and 
anxiety.  The GAF score was 60.       

On VA examination in February 2003 the diagnosis was PTSD.  
The veteran reported that his symptoms were worse with 
sporadically poor memory, difficulty falling asleep, with 
nightmares once a week, flashbacks twice a month and 
intrusive thoughts.  He was anxious, easily startled and 
hypervigilant and he sometimes was uncomfortable in crowds.  
His temper was pretty good and he did watch things on TV 
about combat and the military.  He denied any suicide 
attempts and he had episodes where he felt frightened and 
could not control his nerves, which lasted about 30 seconds.  
He lived by himself, had some friends, did his own cooking 
and cleaning, liked to spend time in the woods and went to 
church.  He had not worked in two years.  Mental status 
examination showed an alert, cooperative man who was casually 
but neatly dressed, who answered questions and volunteered 
information.  There were no loose associations or flight of 
ideas and no bizarre motor movements or ticks.  The veteran's 
mood was a bit tense, but friendly and cooperative.  His 
affect was appropriate and he stated that he had nightmares, 
flashbacks and intrusive thoughts.  There was no homicidal or 
suicidal ideation and no delusions, hallucinations, ideas of 
reference or suspiciousness.  He was oriented times three and 
his memory, both remote and recent, appeared to be adequate.  
Insight, judgment and intellectual capacity also appeared to 
be adequate.  The Global Assessment of Functioning (GAF) 
score was 52, with moderately severe impairment of social 
interaction and not working/difficulty holding a job.

Greensboro Veteran's Center records from March 2004 to 
February 2006 show ongoing treatment for PTSD including both 
group and individual therapy.  At a March 2004 session the 
veteran reported a mild level of suicidal ideation.  

At his November 2004 Board hearing the veteran testified that 
he basically would stay in his house by himself and would 
rarely go out.  He had been unsuccessful finding a new job 
because of problems with PTSD and his family had stopped 
relying on him for assistance because he was having memory 
problems.  He had recently attempted to obtain a job with 
Sara Lee but was turned down because it was felt that he had 
social impairment problems.  He was taking Trazadone and 
Sertraline to treat his PTSD and was also receiving 
individual and group therapy.  

On February 2005 private psychiatric examination the 
diagnosis was PTSD with depression, concentration impairment, 
isolation, sleep pattern disturbance due to nightmares, 
flashbacks about Vietnam and unemployability.  The veteran 
reported that he continued to be isolated a great deal of the 
time and that after being fired from his mill job in 2001 he 
had not been able to do any public work.  He did have a 
ministry that he was involved with and went to church a few 
times a month.  He liked to go out in the woods by himself 
and stay there because no one could bother him there.  He had 
difficulty concentrating and did not want to be around other 
people.  He continued to have intense, vivid nightmares about 
Vietnam, which would awaken him and make it very difficult 
for him to go back to sleep.  He would usually have to get up 
and check around the house to make sure that everything was 
secure.  He had been unable to secure employment because he 
could not concentrate effectively and could not interact with 
people in any meaningful way.  He felt threatened in enclosed 
situations and avoided going into crowded places, which made 
it difficult for him to be in church.  He was isolated much 
of the time, only going to places he absolutely had to go.   
Otherwise he remained either at his house or isolated in the 
woods.  Mental status examination showed fair grooming and 
good eye contact during conversation.  He was very near tears 
as he talked about some of his experiences during Vietnam, 
particularly the one in which his friend volunteered for a 
job that he was supposed to do and was killed.  Intellect was 
intact in the normal range and memory was quite good for 
recent events and quite poor for events that happened during 
his service and subsequently.  Affect was flat and judgment 
was poor.  Orientation was intact and mood was bland, blunted 
and sad.  The veteran had depressive symptomatology, 
depressed mood, anergia, tearfulness at times, isolation, 
constriction of interest and sleep pattern disturbance.  The 
veteran was taking the antidepressant sertraline.  He 
described very vivid and intense nightmares about things that 
happened in Vietnam that awakened him.  These made it 
impossible for him to get back to sleep.  He also described 
very vivid and intense flashbacks about things that happened 
in Vietnam that were very disturbing.  He thought about 
Vietnam a great deal during each day, which resulted in very 
marked concentration impairment.  There were no 
hallucinations or delusional systems and the GAF score was 
30.  The examiner commented that the veteran was unable to 
maintain employment at the time of the examination.  

On June 2005 VA examination the diagnosis was PTSD.  The 
veteran reported that he was more stressed out, less tolerant 
and more isolated than in the past.  He experienced sleep 
disturbance with difficulty falling asleep and interrupted 
sleep.  He had nightmares two or three times a week and 
intrusive thoughts.  He was anxious, easily startled and 
uncomfortable in crowds and his temper was sporadic.  He was 
not working other than doing some odd jobs and yard work.  He 
would do chores around his house but had limited social 
relationships and not a lot of recreational and leisure 
pursuits.  Mental status examination showed an alert, 
cooperative, soft-spoken veteran who was neatly dressed.  
There were no loose associations or flight of ideas.  There 
were no bizarre motor movements or tics.  The veteran's mood 
was a bit tense but cooperative and friendly.  His affect was 
appropriate and he stated that he had nightmares and 
intrusive thoughts.  There was no homicidal or suicidal 
ideation or intent.  There was no impairment of thought 
processes or communication.  There were no hallucinations, 
delusions, ideas of reference or suspiciousness.  The veteran 
was oriented times three and his memory, both remote and 
recent, appeared to be good.  Insight and judgment appeared 
to be adequate, as did intellectual capacity.  GAF score was 
52 with moderately serious impairment of psychosocial 
functioning.  
 
On December 2005 VA examination the diagnoses were PTSD and 
Depressive disorder NOS.  The veteran reported that he had 
become more anxious and continued to have problems with 
falling asleep and with interrupted sleep.  He had nightmares 
one to two times per week and intrusive thoughts.  He was 
easily startled and hypervigilant and was uncomfortable in 
crowds and avoided them.  He was short-tempered and did not 
watch things on television related to Vietnam nor talk about 
his experiences.  He had been depressed for the past ten 
years and the depression would sort of come and go.  He had 
had periods of hopelessness and despair.  His appetite was 
fair, his concentration was poor and he had decreased 
interest and energy.  He was taking Sertraline, Trazadone and 
Seroquel, which were helping him some.  Mental status 
examination showed an alert, cooperative, soft-spoken man, 
who was casually but appropriately dressed.  There were no 
loosened associations or flight of ideas.  There were no 
bizarre motor movements or tics.  His mood was tense and 
subdued and his affect was appropriate.  He stated that he 
had nightmares and intrusive thoughts.  There was no 
homicidal or suicidal ideation or intent and no impairment of 
thought processes or communication.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
oriented times three and his memory, both remote and recent, 
appeared to be adequate.  Insight and judgment also appeared 
to be adequate, as did his intellectual capacity.  The GAF 
score was 48, with serious impairment of psychosocial 
functioning.   

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD is rated under the General Rating Formula for Mental 
Disorders (See 38 C.F.R. § 4.130, Code 9411).  This formula 
provides for a 30 percent rating when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The evidence of record reasonably shows that the veteran 
currently has PTSD symptoms consistent with the criteria for 
a higher (50 percent) rating.  The veteran has consistently 
showed occupational and social impairment with disturbances 
of both motivation and mood and difficulty in establishing 
occupational and social relationships.  Notably, aside from 
some odd jobs, the veteran has not been able to work for 
several years and tends to isolate himself.  Also, the most 
recent December 2005 VA examination specifically showed 
depressed mood along with decreased energy.   The evidence 
does not establish that a higher (70 percent) rating is 
warranted.  While the veteran has been shown to have 
occupational and social impairment in some areas such as work 
and mood, he has not been shown to have such impairment in 
other areas such as family relations, judgment or thinking.  
Consequently, the evidence does not establish that the 
veteran suffers from "deficiencies in most areas."  
Furthermore, his objectively observed symptoms are not of a 
nature and severity consistent with the criteria for a 70 
percent rating.  He has not suffered from obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene.  Also, except for one 
isolated finding, he has not been shown to suffer from 
suicidal ideation.  While he has had difficulty adapting to 
stressful circumstances (including work or a worklike 
setting) and inability to establish and maintain effective 
relationships, without a showing that these symptoms result 
in "deficiencies in most areas", the criteria for a still 
higher (70 percent) rating are not met.  

The February 2005 private psychiatric examination did show 
slightly more severe pathology than the VA examinations as it 
reported a much lower GAF score and deficiencies in more 
areas of occupational and social functioning (i.e. judgment 
and memory)  However, the examination still did not show most 
of the symptoms associated with a 70 percent rating such as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene and suicidal ideation.  
Regardless, insofar as the private examination found more 
severe symptoms and deficiencies in more areas, it is 
inconsistent with the bulk of the evidence of record, i.e., 
the reports of three VA examinations and the treatment notes 
of record.  Notably, the treatment records show a level of 
disability/impairment that is consistent with, or less than, 
that noted in the VA examination reports (i.e. the GAF scores 
of 55-65 in the VA treatment records are actually higher than 
those on the VA examinations (48-52)).  Furthermore, the June 
and December 2005 VA examinations took place more recently 
than the February 2005 examination and thus are more 
contemporaneous and provide a better picture of the veteran's 
current level of disability, which is of primary concern.  
See Francisco, supra.  

In summary, the overall weight of the evidence, and 
particularly the more current evidence in the form of the 
June and December 2005 VA examinations, establishes that a 50 
percent (but no higher) rating is warranted for the veteran's 
PTSD.           


ORDER

A 50 percent rating is granted for the veteran's service 
connected PTSD subject to the regulations governing the 
payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


